DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 31 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 22. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Kezuka (US 2002/0031710 A1 – see IDS).
Regarding Claims 21 and 28-30, Kezuka discloses a slurry for forming a lithium ion conducting solid-state electrolyte (gel electrolyte which impregnates the separator to form a solid-state electrolyte) [pars. 0031-37; claims 1, 10 and 11], the slurry comprising:
a solid electrolyte material (e.g., high polymer), and
a dispersant providing a source of lithium ions (e.g., carboxylic acid including stearic acid such as lithium stearate).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-22, 28 and 31-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holme (US 2015/0099188 A1) in view of Kuhm (US 5,569,694 A).
Regarding Claims 21-22, 28 and 31-32, Holme discloses a slurry (garnet slurry) for forming a lithium ion conducting solid-state electrolyte (garnet-type solid state electrolyte layer) [pars. 0451-453], the slurry comprising:
	a solid electrolyte material (e.g., garnet), and
	a dispersant.
	Holme fails to teach wherein a dispersant provides a source of lithium ions.  However, Holme teaches garnets materials are combined with polymers in the slurry (e.g., at least binders including polypropylene) [pars. 0264-265].  Kuhm, from a similar problem-solving area of providing garnet slurries, teaches that when garnets are modified with additives including salts of fatty acids as dispersants, and in particular, alkali metal salts of saturated fatty acids, their dispersion behavior in polymers is improved [Kuhm – C4:L47-61,C6:L57-60,C7:L43-44].  Since it is well-known in the art that electrolyte materials are commonly mixed with lithium salts in order to improve lithium ion conductivity thereof, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the dispersant of Holme to have included a dispersant including a lithium salt of fatty acid in order to improve dispersion behavior of the garnet solid electrolyte material in polymers and to impart lithium ion conductivity to the formed electrolyte.
	Regarding Claims 33-34, Holme discloses wherein the solid electrolyte material comprises, for example, LiaLabZrcAldMe″eOf, where the values of a, b c d, e and f overlap with values of u, v, w, x and y, as claimed, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
	Regarding Claims 35 and 37, Holme fails to disclose particularly the weight percentages of the solid electrolyte material, the dispersant and binder in the slurry.  However, forming such slurries is a common practice in the art that is well within the purview of an ordinary skilled artisan such that the claimed weight percentages are an obvious modification without undue experimentation and with a reasonable expectation of success.
	Regarding Claim 36, Holme discloses wherein the solid electrolyte material comprises, for example, LiaLabZrcAldMe″eOf, where the values of a, b c d, e and f overlap with values of u, v, w, x and y, as claimed, establishing a prima facie case of obviousness [MPEP 2144.05(I)].  Holmes further discloses that the slurry may comprise a binder, plasticizer and a solvent [par. 0295] but fails to particularly disclose the weight percentages of each based on the weight of the total slurry.  However, forming such slurries is a common practice in the art that is well within the purview of an ordinary skilled artisan such that the claimed weight percentages are an obvious modification without undue experimentation and with a reasonable expectation of success.
 	Regarding Claim 38, Holme discloses wherein the binder is selected from the group consisting of non-fluorinated polymeric materials (e.g., PVA) [par. 0295].
	Regarding Claims 39-40, Holme discloses wherein the slurry further comprises a plasticizer but fails to particularly teach the weight percentage of the plasticizer in the slurry and that the plasticizer is a plant oil selected from the group consisting of coconut oil, castor oil, soybean oil palm kernel oil, almond oil, corn oil, canola oil, rapeseed oil, and mixtures thereof.  However, Kuhm teaches use of plant-based oils such as rapeseed oil and soybean oil as a dispersant additive that may be used in combination with the alkali metal salt dispersant in the amount of 0.1-10 wt% based on weight of the garnet [C6:L15-549,C7:L61-64].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the plasticizer of Holme to have included a plant oil including at least soybean oil or rapeseed oil in an amount ranging that overlaps with the claimed range, without undue experimentation and with a reasonable expectation of success.
	Regarding Claims 41-42, Holme discloses wherein the slurry further comprises a sintering aid [par. 0379] but fails to teach the amount in the total slurry.  However, Kuhm teaches use of borate and silicate compounds in the garnet as a stabilizers [see Claim 6].  Thus, sintering is a well-known technique in the art for forming solid electrolytes that is well within the purview of an ordinary skilled artisan such that the claimed weight percentages are an obvious modification without undue experimentation and with a reasonable expectation of success. 
	Regarding Claims 43-44, modified Holmes discloses the sintering aid provides a source of borate ions (implicit).
	 Allowable Subject Matter
Claims 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724